Drew L. Johnson
Kathryn Tassinari
shenvoodreese@comcast.net
kathrynt50@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466
Attorneys for Plaintiff


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

ALYCIA J. HA YENS-GILHAM,
                                                     Civil No. 6:18-cv-00091-AA
                       Plaintiff,
                                                     ORDER FOR ATTORNEY FEES
       vs.                                           PURSUANT TO EAJA

Commissioner of Social Security
Administration,

                       Defendant.


       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay Plaintiff's attorney the sum of $5244.82 upon verification

that Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA

awards fees subject "to a federal administrative offset if the Litigant has outstanding federal

debts") for full settlement of all claims for fees under EAJA.

        If Plaintiff has no such federal debt, payment of $5244.82 shall be made to Plaintiff's

attorney Drew L. Johnson, P.C. and mailed to his office at 1700 Valley River Drive, Eugene, OR

97401. If Plaintiff has such debt, the check for any remaining funds after offset shall be made

out to Plaintiff and mailed to counsel's office at the address provided above.

       IT IS SO ORDERED this clay of January ~'H1n19


                                                   ~ Gltc2
                                             U.S. District Judge!Hagislrnte Iudg11-
l - ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
PRESENTED BY:

By:   Isl DREW L. JOHNSON
      Drew L. Johnson, OSB #75200
      Of Attorneys for Plaintiff




2 - ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
